EXPLANATORY REPORT

                              AMENDMENTS TO THE
                      CASE RECORDS PUBLIC ACCESS POLICY
                OF THE UNIFIED JUDICIAL SYSTEM OF PENNSYLVANIA

        On September 15, 2020, effective in 30 days, upon the recommendation of the Administrative
Office of Pennsylvania Courts, the Court amended Sections 7.0, 8.0, and 10.0 of the Case Records Public
Access Policy of the Unified Judicial System of Pennsylvania to clarify existing provisions of the Policy.
The specific amendments are detailed below.

         Sections 7.0(A) and 8.0(A) have been amended to require filers to safeguard confidential
information and/or documents, even when applicable authority requires the confidential information
and/or document be included in the filing with the court. Specifically, if the applicable authority (i.e.
rule, statute) requires confidential information or a confidential document to be included in the filing, the
filer must still follow the respective protocols to safeguard that information and/or document.

         Sections 7.0(D) and 8.0(D) have been amended to provide that the certification described in those
sections is not required to appear on a separate piece of paper attached to each filing. Rather, the
certification has been included on many forms used in the courts, such as the Confidential Information
Form, Confidential Document Form, various magisterial district court forms, and PACFile screens.
Thus, if a person is filing a form on which the certification is provided, there is no need to file a separate
certification form. However, the Administrative Office of Pennsylvania Courts has created a sample
Certification Form that parties and attorneys may use as a stand-alone document or incorporate in their
documents when needed. This form is available on the Unified Judicial System’s website,
www.pacourts.us.

        In addition, the Commentary following Sections 7.0 and 8.0 have been amended to remind
attorneys that Rules 1.1 and 1.6 of the Rules of Professional Conduct require familiarity and compliance
with this Policy. In Section 10.0, a reference to the Probate, Estates, and Fiduciaries Code has been
updated.